Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16, Lines 2 and 4 recite "a serviced of a new stuffing box" and "the serviced of new stuffing box" respectively, which are unclear, rendering the claim indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-7, 9-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cayer (US 9,963,945) in view of Finnestad et al (US 2017/0165812).
Cayer (US 9,963,945) discloses:
1. A polished rod elevator comprising: 
a top lift platform (60) defining a polished rod passage and a mouth to laterally receive a polished rod (30) into the polished rod passage; 
a plurality of linear actuators (50/52/56) depending below the top lift platform and radially spaced from an axis of the polished rod passage to define a production tree receiving gap; 
and an arcuate wellhead flange mounting base plate (42) connected to base ends of the plurality of linear actuators.  
Finnestad (US 2017/0165812) teaches in Fig 2A and Paragraph [0017] wherein a flange may be comprised of a plurality of arcuate base plates.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the plurality of flange sections as taught by Finnestad to the invention of Cayer for the expected benefit of ease of installation, removal and replacement about the polished rod.
2. The polished rod elevator of claim 1 in which each of the plurality of arcuate wellhead flange mounting base plates define an array of flange bolt receivers (Figure 5 shows such bolt receivers).  
3. The polished rod elevator of claim 1 in which each of the plurality of arcuate wellhead flange mounting base plates form a semicircle arc.  (Cayer - Figure 5 shows a circular pattern / Finnestad - Figure 2A shows wherein using a flange comprised of multiple elements, a semicircular arc is formed.)

5. The polished rod elevator of claim 1 further comprising a plurality of releasable connectors (Cayer - 80) connecting the base ends of the plurality of linear actuators to the plurality of arcuate wellhead flange mounting base plates.  
6. The polished rod elevator of claim 5 in which each of the plurality of arcuate wellhead flange mounting base plates have linear actuator receiving posts (Cayer - 38) extending above a top face of the arcuate wellhead flange mounting base plate.  
7. The polished rod elevator of claim 1 in which each of the linear actuators has a mounting plate (top flat end surface of cylinder 54) secured at a top end of the linear actuator, with fasteners (Figure 2C) passed through the top lift platform into the mounting plate to secure the linear actuator to the top lift platform.  
9. The polished rod elevator of claim 1 in which there are two linear actuators and two arcuate wellhead flange mounting base plates.  (As taught by the combination, Cayer shows two actuators 54/65; Finnestad teaches having two arcuate flange elements).
10. The polished rod elevator of claim 1 mounted to a tubing bonnet flange with a production tree received within the production tree receiving gap between the plurality of linear actuators. (Figure 3A of Cayer shows such capability.)  
11. The polished rod elevator of claim 10 in which the top lift platform contacts a rod clamp (Figure 3A illustrate such a rod clamp) on the polished rod to support the weight of and to lift the polished rod.  
12. The combination illustrates the elements of a kit comprising the parts of the polished rod elevator of claim 1 capable of being disconnected from one another.  (A mere listing of parts being reorganized into a "kit" is not considered to be novel over the prior art.)
13. Cayer discloses a method comprising: 
arranging a polished rod elevator on a wellhead, such that: 
an arcuate flange mounting base plate (42) seat upon a flange of the wellhead, linear actuators (54/56) extend upward from each arcuate flange mounting base plate, and 
a top lift platform (60) mounts to respective top ends of the plurality of linear actuators, with a polished rod (30) extending out of a production tree (not shown) on the wellhead and through a polished rod passage defined in the top lift platform; 

extending the plurality of linear actuators to cause the top lift platform to one or more of lift or support the polished rod.  
Finnestad (US 2017/0165812) teaches in Fig 2A and Paragraph [0017] wherein a flange may be comprised of a plurality of arcuate base plates.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the plurality of flange sections as taught by Finnestad to the invention of Cayer for the expected benefit of ease of installation, removal and replacement about the polished rod.
14. The method of claim 13 further comprising connecting a temporary rod clamp (Cayer - 70) to the polished rod above the top lift platform, in which during extending the top platform contacts the temporary rod clamp to one or more of lift or support the polished rod.  
19. The method of claim 13 further comprising: 
while the polished rod is supported by the polished rod elevator, disengaging a permanent rod clamp (32) from the polished rod, the permanent rod clamp being located at a first position above a carrier bar (28) of a pump jack; 
securing the permanent rod clamp or a new permanent rod clamp to the polished rod in a new position different from the first position to adjust a stroke of the polished rod.  (Cayer - Figure 2A-2C)
20. The method of claim 19 in which: 
the stroke is adjusted such that the polished rod soft taps a bottom hole pump connected to the polished rod at a base of the stroke (such an adjustment is capable by the provided reference, as inferred by the ability of the system to inhibit a polished rod from "bottoming out", Column 5, Lines 45-57) ; or 
the plurality of linear actuators are operated to remove a gas lock in a bottom hole pump connected to the polished rod.  
21. The method of claim 13 in arranging further comprises: 
assembling the arcuate flange mounting base plates (as taught by Finnestad) about a tubing bonnet flange of the wellhead (capability is shown in Cayer, Figure 3A) ; 

connecting the top lift platform to the top ends of the linear actuators (Figure 3A).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cayer in view of Finnestad and further in view of Mayer et al (US 4,761,120).
8. The combination discloses the polished rod elevator of claim 1, however fails to specify further comprising a load sensor.  
Mayer et al (US 4,761,120) teaches the use of a hydraulic pressure (load sensing) system for the purpose of measuring total load on a rod string. (Abstract). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the system of Cayer in view of Finnestad further included the load sensor of Mayer for the expected benefit of monitoring overall system pressures and health for optimizing performance.

Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
With specific regard to claim 16, all 112(2) related deficiencies would also require correction for the claim to be allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679